Citation Nr: 1217195	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-26 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a heart condition prior to November 18, 2006, and in excess of 60 percent as of April 1, 2007.  

2.  Entitlement to an initial disability rating in excess of 30 percent for hearing loss.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1940 to October 1942 and from January 1951 to February 1969, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, dated in March 2007, September 2007, and July 2010.  In the March 2007 rating decision, the RO, in relevant part, deferred the Veteran's claim for service connection for hearing loss, and granted his claim for service connection for a heart condition with the following rating assignments: a noncompensable disability rating, effective December 16, 2005; a 100 percent schedular rating from November 18, 2006; and a 60 percent disability rating from April 1, 2007.  In the September 2007 rating decision, the RO, in relevant part, granted the Veteran's claim for service connection for hearing loss and assigned a noncompensable disability rating, effective December 16, 2005.  In the July 2010 rating decision, the RO increased the Veteran's disability rating for service connection hearing loss to 30 percent, effective December 16, 2005.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that his service-connected heart condition and hearing loss disability warrant initial disability ratings higher than those currently assigned.  

At the outset, the Board notes that the claims file contains two reports of VA examinations that were performed in June 2011, following the most recent, July 2010, statement of the case (SOC), that specifically address the Veteran's claims on appeal.  As the agency of original jurisdiction (AOJ) has not yet issued a supplemental statement of the case with respect to this new evidence, the Board finds that a remand for this action is necessary.  See 38 C.F.R § 19.31 (2011).  

As this case is being remanded for the foregoing reason, any recent VA treatment records should be obtained on remand.  In this regard, the Board notes that the Veteran has received fairly regular VA treatment for the claimed conditions and records of his VA care, dated since December 2008, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed disabilities from the VA Medical Center in San Juan, Puerto Rico, dated since December 2008.  

2.  Then, after reviewing all additional evidence of record, readjudicate the Veteran's claims on appeal.  If either claim remains denied, provide the Veteran with a supplemental statement of the case.  After he has had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



